Citation Nr: 0526596	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  97-20 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to an increased rating for service-connected 
hemorrhoids, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for service-connected 
duodenal ulcer, currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to April 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1996 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in October 1996, a statement of the 
case was issued in November 1996, and a substantive appeal 
was received in April 1997.  The veteran testified at an RO 
hearing in July 1997.   

In February 1996, the veteran filed claims for increased 
disability ratings for his service-connected hemorrhoids and 
duodenal ulcer, both rated noncompensably disabling effective 
April 1970.  In an August 1996 rating decision, the RO denied 
entitlement to increased disability ratings, and the veteran 
perfected an appeal.  In a November 1997 rating decision, the 
RO increased the disability rating assigned to duodenal ulcer 
to 10 percent effective February 12, 1996.  In a September 
2004 rating decision, the RO increased the disability rating 
assigned to hemorrhoids to 10 percent, effective October 2, 
2002.  As will be discussed in more detail below, these 
matters remain in appellate status, as the maximum schedular 
rating has not been assigned.  AB v. Brown, 6 Vet. App. 35 
(1993).

The issues of entitlement to increased disability ratings for 
service-connected hemorrhoids and duodenal ulcer, and service 
connection for bilateral hearing loss are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.


FINDINGS OF FACT

1.  In a February 1986 rating decision, service connection 
for bilateral hearing loss was denied; the veteran did not 
file a notice of disagreement.  

2.  In February 1996, the veteran filed a request to reopen 
his claim of service connection for bilateral hearing loss. 

3.  Additional evidence received since the RO's February 1986 
decision bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim of service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The February 1986 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  New and material evidence has been received since the 
February 1986 denial of service connection for bilateral 
hearing loss, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126.  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In light of the favorable 
decision as it relates to the issue of whether new and 
material evidence has been received to reopen a claim of 
service connection for bilateral hearing loss, no further 
discussion of VCAA is necessary at this point.  The matter of 
VCAA compliance with regard to the other issues will be 
addressed in a future merits decision on those issues after 
action is undertaken as directed in the remand section of 
this decision.

New & Material:  Service connection for bilateral hearing 
loss

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108; see Hodge 
v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1996).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  However, the 
"benefit of the doubt doctrine" does not apply to the 
preliminary question as to whether new and material evidence 
has been received to reopen a claim.  Martinez v. Brown, 6 
Vet. App. 462 (1994).  Further, as made clear in the new 
version of 38 C.F.R. § 3.156(a), in order to reopen a claim 
there must be new and material evidence presented or secured 
"since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits."  Evans v. Brown, 9 Vet. App. 273, 
285 (1996), overruled on other grounds by Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

In a February 1986 rating decision, the RO denied entitlement 
to service connection for bilateral hearing loss on the basis 
that hearing loss was not shown in service or until many 
years after discharge.  This rating decision was issued to 
the veteran in March 1986.  The veteran did not initiate an 
appeal of that decision, therefore, the RO's February 1986 
decision is final.  38 U.S.C.A. § 7105.

In February 1996, the veteran filed a claim to reopen 
entitlement to service connection for bilateral hearing loss, 
which the RO declined to do in an August 1996 rating 
decision.  

Evidence of record at the time of the February 1986 denial 
consisted of service medical records, and a January 1986 VA 
examination.  

Evidence received since the decision denying service 
connection is new and material.  Specifically, since the 
prior denial, the veteran underwent a VA examination in 
December 2003, in which the examiner opined that it is at 
least as likely as not that the veteran's claim of current 
hearing loss, although borderline level of normal hearing, is 
the result of noise trauma occurring during military service.  
The Board has determined that such evidence is new and bears 
directly and substantially upon the specific matter under 
consideration, and must be considered in order to fairly 
decide the merits of the claim.  The claim, therefore, is 
reopened.  38 U.S.C.A. § 5108.  

For reasons described in further detail below, additional 
development of the veteran's claim is warranted.  The 
reopening of the veteran's claim of service connection for 
bilateral hearing loss represents only a partial grant of the 
benefit sought on appeal.


ORDER

New and material evidence has been received, and the claim of 
service connection for bilateral hearing loss is reopened.  
To that extent only, the appeal is granted.


REMAND

The veteran has not been issued a VCAA letter to inform him 
of the notice and assistance provisions of the VCAA with 
regard to his increased rating claims, and the service 
connection claim.  Failure to adequately show compliance with 
VCAA notice requirements is remandable error.  See Quartuccio 
v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002); Huston v. Principi, 17 Vet.App. 195, 202 
(2003).  Therefore, an appropriate VCAA letter must be issued 
to the veteran to ensure compliance with all notice and 
assistance requirements under the VCAA.

With regard to the hearing loss issue, the claim has been 
reopened.  However, before undertaking a merits analysis, the 
Board believes that a current VA audiometric examination 
should be conducted to ascertain whether the veteran 
currently suffers hearing loss disability as defined by 38 
C.F.R. § 3.385. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should furnish the veteran 
with an appropriate letter as to both 
increased rating issues and the service 
connection for hearing loss issue to 
ensure compliance with all notice 
requirements set forth in the VCAA and 
its implementing regulations.  This 
letter should also advise the veteran of 
the evidence necessary to substantiate 
his claims, as well as what evidence he 
is to provide and what evidence VA will 
attempt to obtain in accordance with 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran should also be 
advised to submit all pertinent evidence 
in his possession.

2.  The veteran should be scheduled for a 
VA audiometric examination to ascertain 
whether he suffers from bilateral hearing 
loss disability as defined by 38 C.F.R. 
§ 3.385.  If so, the examiner should 
offer an opinion as to whether such 
hearing loss is causally related to 
service.  The claims file should be made 
available to the examiner for review in 
connection with the examination. 

3.  After completion of the above, the 
RO should review the record and 
determine if the benefits can be 
granted.  The RO should furnish the 
veteran with an appropriate 
supplemental statement of the case.  
After he is afforded an opportunity to 
respond, the case should be returned to 
the Board for appellate review.    

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


